department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list fir iri iii rr rr iir rio ir or kekkkekkkekeekkeeekkke kkkkkkkekkkrekkeekkeekeee legend taxpayer ira amount financial_institution financial advisor dear kkekkekekkkekeekk - -- a epr kkkkkkkkkkkkkkkerekeekek kerr keke kiki ker ike keke kek eere reeerekrk ree eere krkkekekeekeerekere eker erekeerekereeekerkearrkee kkkhkkkkkekkkkkekk kekekkkkkeekkekrekeekk krkkkkkekkkekkkekk this is in response to your request dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that he received a distribution from ira totaling amount taxpayer asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to taxpayer’s reliance on the advice of financial advisor that caused him to take a distribution from ira that he did not intend taxpayer further represents that amount has not been used for any other purpose a taxpayer had invested his funds with financial advisor financial advisor indicated to taxpayer that he should use funds from his ira to invest in a third-party loan despite the fact that taxpayer had enough non-ira resources to make the investment he was instructed by a representative of financial_institution where his ira funds were held to make the distribution from ira to execute the transaction on date taxpayer received a distribution of amount from ira and the funds were deposited to the investment on date without the advice from financial advisor taxpayer would have used non- ra funds for the investment the funds were invested but were neither returned to taxpayer nor returned to the ira within the day deadline taxpayer has provided documentation establishing he had ample non- ira funds to accomplish the transaction at the time of the distribution further taxpayer has provided documentation indicating he had made similar investments recently using entirely non-ira funds based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the-date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in section d a i of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer are consistent with his assertion that his failure to accomplish a timely rollover was caused by taxpayer's reliance on the advice of financial advisor that caused him to make a distribution from ira that he otherwise would not have made therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into an ira or other eligible_retirement_plan provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at _ kkkkkke please address all correspondence to se t ep ra t2 sincerd ly yours manager technical group enclosures deleted copy of ruling letter notice of intention to disclose
